©Qo\lo\Lh-PWN-

NNNNNNNNN_*-'_‘*-‘l-¢-___¢_
W\IC\Lh-I>WN_C\C°°\IQ\LI\-PL»)N_‘Q

 

 

Case 3:16-cv-00673-MMD-CBC Document 68 Filed 03/25/19 Page 1 of 3

 

_ F|LED ___ RECElVED

AARON D. FORD _ENTERED SERVED ON
Attomey General COUNSEUPART|ES OF RECORD

K»STHLEEN BRADY (Bar No. 11525)

e ut Attorne General

Statepof)ll\levada y MAR 2 6 239

§)ff`lce of It'.he Attomey General
55 Wrig t Way

carson city, Nv 39711 Cli)ris(rliicli'i)iR,'¢€l/C°URT

(775) 634-4605 (phone) By. ° ADA ,

(775) 684-1601 (fax) ' °’-:*’W

MJEQ¥@§M

Atlorneys for Defendants CONNIE BISBEE,

DARLA FOLEY, ED GRAY, SHA WN ARRUT! and JAMES WR!GHT

 

 

 

 

 

 

 

 

 

UNITED sTATEs DISTRICT coURT
DISTRICT oF NEVADA 3£1>572»

JOHN QUINTERO, CASE NO. 3:l6~cv-00673-MMD~VPC
Plaintiff, MOTION FOR EXTENSIOI\' OF TIME
TO FILE A REPLY IN SUPPORT OF
vs. DEFENDANTS’ MOTION Tt) DISMISS
AND MOTION TO STAY DISCOVERY
CONNIE BISBEE, et al., (FIRST REQUES'I)
Defendant/Respondent.

 

 

COME NOW Defendants, CONNIE BISBEE, DARLA FOLEY, ED GRAY, SHAWN
ARRUTl and JAMES WRIGHT (Parole Board and DPS Defendants), by and through their attomeys,
AARON D. FORD, Attomey General, and KATHLEEN BRADY, Deputy Attomey General hereby
submits this Motion for Extension of Time to File a Reply in Support of Defendants’ Motion to Dismiss
and Motion to Stay. This is Parole Board and DPS Defendants’ first motion for an extension of time to
tile a Reply. This Motion is based on Federal Rule of Civil Proeedure 6(b)(l)(A) ar..d LR IA 6-1, the
following Memorandum of Points and Authorities, and all papers and pleadings on file in this action.

MEMORANDUM OF POINTS AND AUTHORITIES
I. ARGUMENT

Parole Board and DPS Defendants respectfully request an extension of time to file a Reply in

Support of the Motion to Dismiss and Motion to Stay Discovery, which are currently due March 26,

2019. Plaintiff filed his response on March l9, 2019, and counsel for Parole Board and DPS

-1-

 

\D°Q\lC\LhJ>bJN-‘

NNNNNNNNN__¢__¢___¢_¢_¢_¢
W\lo\md§WN*-‘o\om\lo\L/I-.§L»N'-‘O

 

 

Case 3:16-cv-00673-MN|D-CBC Document 68 Filed 03/25/19 Page 2 of 3

Defendants was out of town at a conference that entire week and has been unable to prepare a Reply in
Support of the Motion to Dismiss and Motion to Stay Discovery. Moreover, counsel for Parole Board
and DPS Defendants has four other pleadings due the week of March 26, 2019, including a motion for
summaryjudgment.

Federal Rule of Civil Procedure 6(b)(l) governs extensions of time and provides as follows:

When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or its
extension expires; or (B) on motion made after the time has expired if the
party failed to act because of excusable neglect.

Parole Board and DPS Defendants’ request is timely and its limited nature will not hinder or
prejudice Plaintiff’s case, but will allow for thorough briefing of each Motion. Parole Board and DPS
Defendants assert that the requisite good cause is present to warrant the requested extension of time for
the determination of which complaint is controlling in this case,

For these reasons, Parole Board and DPS Defendants respectfully request an extension of time
to file a Response to Plaintift`s Second Amended Complaint, with a new deadline of 14 additional days,
or April 9, 2019,

DATED this 25th day of March, 2018.

AARON D. FORD
Attomey General

By: /s/ Kathleen Brady
KATHLEEN BRADY

Deputy Attomey General

A ttorneys for Defendants CONN!E BISBEE,
DARLA FOLEY, ED GRA Y, SHA WN ARRUT 1 and
JAMES WR]GHT

SO ORDERED

 
 

 

 

 

